Citation Nr: 9917061	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  94-25 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for a low back disorder, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1978 to 
September 1982, and from April 1986 to November 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the veteran's claim for a 
compensable rating for his service-connected low back 
disorder.  The veteran filed a timely appeal to this adverse 
determination.  The veteran's claims file was subsequently 
transferred to the Los Angeles, California RO and, most 
recently, to the Wichita, Kansas M&ROC.

The Board notes that in July 1998, following a VA 
examination, the RO issued a rating decision which increased 
the disability evaluation for the veteran's service-connected 
low back disorder from noncompensable to 10 percent, 
retroactively effective to December 1, 1989.  The Board notes 
that in a claim for an increased rating, "the claimant will 
generally be presumed to be seeking the maximum available 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded."  AB v. Brown, 6 
Vet.App. 35, 38 (1993).  There is nothing in the record to 
show that the veteran expressly stated that he was only 
seeking a 10 percent rating for his low back disorder.  On 
the contrary, in a statement received by VA in September 
1998, the veteran notified VA that "I disagree with the 
rating of 10%."  Further, there is no written withdrawal of 
this issue under 38 C.F.R. § 20.204 (1998).  Therefore, the 
issue of an increased rating for a low back disorder remains 
in appellate status.

When this matter was previously before the Board in November 
1997 it was remanded to the RO for further development, which 
has been accomplished.  The case is now before the Board for 
appellate consideration.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran's low back disorder is currently manifested 
by evidence of pain on motion, with minimal clinical and 
radiological findings on the most recent examination.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for the veteran's low back disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-
4.3, 4.7, 4.71a, Diagnostic Code 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased rating for a low back 
disorder is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (the Court) has held 
that a mere allegation that a service-connected disability 
has increased in severity is sufficient to render the claim 
well grounded.  See Caffrey v. Brown, 6 Vet.App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
The Board is also satisfied that all relevant facts needed to 
adjudicate a schedular evaluation of the veteran's disorder 
have been properly developed.  No further assistance to the 
veteran is required on that issue to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1998).

Evidence relevant to the current level of severity of the 
veteran's low back disorder includes the report of a VA spine 
examination conducted in October 1996.  At that time, the 
veteran complained of pain on bending over or when abruptly 
bending from side to side.  He stated that the muscles 
tightened up when he walked, and that the pain was worse 
following extended periods of standing or sitting.  The 
examiner noted that when the veteran was called for his 
examination, he walked quickly and without difficulty to the 
examining room.  However, the examiner observed that "then, 
when asked to perform specific maneuvers, he self-limits his 
motion which appears to the examiner to be inconsistent with 
his previous normal activity when seen walking around the 
area and into the exam room prior to the examination."  
Range of motion testing revealed forward flexion to 30 
degrees, backward extension to 5 degrees, left and right 
lateral flexion to 5 degrees, and left and right rotation to 
10 degrees.  The examiner again noted that "the patient very 
clearly self-limits his examination.  When encouraged, he can 
bend further and do more motion than he does at first, and 
does not appear to be giving full effort."  X-rays of the 
lumbar spine showed "only minimal narrowing" of the L4-L5 
disc space and the L5-S1 disc space with no other pathology 
noted.  The examiner rendered a diagnosis of mild post-
traumatic degenerative disease of the lumbar spine at L4-L5 
and L5-S1, with no evidence of neurologic involvement.  He 
then offered the following assessment:



There is no evidence of instability 
either by history or by radiographic 
evaluation or by physical examination.  
The etiology of his chronic low back pain 
is therefore from his degenerative disk 
disease which is post-traumatic in nature 
given its limited extent in the lumbar 
spine and the fact that there are not 
generalized findings of degenerative disk 
disease radiographically.  Manifestations 
of joint pathology are absent, except for 
the pain from the degenerative disk 
disease as stated above...Physical 
examination does not indicate the 
presence of significant pain.  There is 
no instability or weakness demonstrated.  
Limitation of motion of the lumbar spine 
appears to be self-limited by the patient 
and not related to demonstrable 
pathology...There are no demonstrable 
neurologic deficits in this patient 
related to his degenerative disk disease.  
The veteran's complaint of pain appears 
to be valid, although somewhat 
exaggerated.  However, degenerative disk 
disease and the subsequent pain can limit 
functional ability, especially during 
flare-ups or with repeated use over time.  
The veteran does not appear to have any 
significant weakened movements, excessive 
fatigability, or incoordination.  The 
severity level of the veteran's low back 
disorder appears to be mild.

In November 1996, the veteran underwent a VA peripheral 
nerves examination.  At that time, the veteran complained of 
low back pain, particularly on the right, with occasional 
radiation into the hips and the right posterior thigh.  
Following an examination, the examiner diagnosed chronic low 
back pain, most likely musculoskeletal.  The examiner also 
noted that no clear neurologic deficits were present, and, in 
particular, there was no objective evidence of any lumbar 
radiculopathy or polyradiculopathy.

Also of note is a VA medical certificate dated in November 
1996, which noted evidence of tenderness along the midline of 
the spine with percussion and a decreased range of motion.  
The final diagnosis was chronic low back pain.

In July 1997, the veteran underwent a Magnetic Resonance 
Imaging (MRI) of the lumbar spine at Lawrence Memorial 
Hospital, a private health care facility.  Results of this 
imaging showed degenerative disc disease at L4-L5 and L5-S1, 
with asymmetry at L5-S1 suggesting lateral disc herniation on 
the right.  A procedural note from that facility later that 
month indicated that the veteran underwent a lumbar epidural 
nerve block with steroid injection for treatment of right 
lumbar radicular pain.

A follow-up statement dated in August 1997 from Orthopaedic 
Surgery Associates, P.A., a private health care facility, 
indicated that the veteran had a "documented herniated disk 
at L5/S1 on the right which is causing significant pain as 
well as limitation of motion."  This physician opined that 
the veteran's "problem is not really in the musculoskeletal 
[system], but rather in his neurologic system.  A herniated 
disc caused pressure on a nerve which then causes secondary 
problems with muscles and nerves."

In November 1997, the Board remanded the veteran's claim to 
the RO for further development.  Specifically, the RO was 
requested to schedule the veteran for a VA orthopedic 
examination.  The examiner was requested to, among other 
things, offer an opinion on whether the veteran's herniated 
disc at L4-L5 with associated degenerative disc disease and 
degenerative disc disease at L5-S1 was a product of the 
veteran's inservice injuries.

Therefore, in April 1998 the veteran again underwent a VA 
spine examination.  At that time, the examiner specifically 
noted that he had reviewed the veteran's claims file.  
Physical examination revealed a tender spot to palpation at 
the level of the posterior superior spine, but no tenderness 
over the lumbosacral area.  Straight leg raising was negative 
bilaterally.  Plantar flexion of the foot during straight leg 
raising did make the pain worse, however.  Range of motion 
testing revealed flexion forward to about one inch from 
touching his toes.  Extension backward was to 20 degrees.  
Lateral flexion was to 20 degrees bilaterally, with pain on 
lateral flexion to the right.  X-rays of the lumbosacral area 
revealed preservation of all the disc spaces of the 
lumbosacral spine.  There was very minimal scarring of the L5 
vertebra, but the disc spaces at L5-S1, L4-L5, and L3-L4 were 
well preserved.  There was no evidence of any significant 
degenerative arthritis of the lumbosacral spine.  The 
examiner concluded by noting a definite discrepancy between 
the clinical findings, the first MRI done in 1992, the second 
MRI done in 1997, and the x-ray findings on the plane x-ray 
of the lumbosacral spine, noting that his examination did not 
show any positive findings.  The examiner stated that while 
he did not deny the finding of a herniated disc in 1997, 
there was no indication that there was nerve impingement from 
the herniated disc at L4-L5.  As to the question of whether 
the veteran's condition was related to his inservice back 
injuries, the examiner stated that "[i]t is hard for me to 
find a direct relationship between these incidents and the 
actual condition of the patient today, because it is a pretty 
negative examination."  The examiner also concluded that 
"his disability would be very mild."

Also of record are VA progress notes dated in May 1998 from 
the Physical Therapy Clinic.  These notes indicate that at 
that time, the veteran was issued a lumbosacral brace and a 
knee brace for his diagnoses of low back pain/herniated disc 
at L4-L5 and L5-S1.  At the time of examination, a diagnosis 
of lumbar radiculopathy-disc herniation of L4-L5 and L5-S1 
was rendered.  However, it appears that this diagnosis was 
rendered based on either the veteran's history or a review of 
prior examination reports, as there is no evidence that a 
clinical examination of the veteran's back, a MRI study, or 
x-rays were performed at the time of this examination.

The veteran has also submitted several statements, variously 
dated, stating that his back disorder has become 
progressively worse and merits a higher disability rating.  
He stated that he is constantly in pain, and that his back 
disorder flares up when walking, sitting, or standing for 
long periods of time.

The veteran's chronic lumbosacral strain has been evaluated 
as 10 percent disabling under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5295.  Pursuant to this code 
section, a 10 percent rating is warranted for lumbosacral 
strain with characteristic pain on motion.  A 20 percent 
evaluation is warranted for lumbosacral strain which is 
manifested by muscle spasm on extreme forward bending and a 
loss of lateral spine motion, unilateral, in the standing 
position.  A 40 percent rating is warranted when such 
lumbosacral strain is severe, with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

A review of the evidence detailed above reveals that the 
veteran does indeed suffer from characteristic pain on motion 
as a result of his low back disorder.  Although the examiner 
who performed the October 1996 VA examination noted that 
"[p]hysical examination does not indicate the presence of 
significant pain," and further opined that the veteran's 
subjective complaints of pain were "somewhat exaggerated," 
it is clear from a review of the evidence as a whole that the 
veteran has repeatedly complained of low back pain, and 
indeed has received several diagnoses of such.  Furthermore, 
the veteran complained of painful motion on every occasion 
when range of motion testing was performed.  Therefore, the 
Board finds that the veteran's low back disorder meets the 
criteria for a 10 percent rating under DC 5295.

However, none of the medical evidence indicates the presence 
of muscle spasm on extreme forward bending, as is required 
for the assignment of a 20 percent rating under DC 5295.  On 
the contrary, the examiner who performed the April 1998 VA 
examination did not note the presence of any muscle spasm 
when the veteran flexed forward to one inch from his toes.  
In addition, the Board notes that while the veteran has shown 
a loss of some lateral spine motion in the standing position, 
the examiner who performed the October 1996 VA examination 
noted that the "limitation of motion of the lumbar spine 
appears to be self-limited by the patient and not related to 
demonstrable pathology," and noted that the veteran did not 
appear to be giving full effort.  Furthermore, the Board 
observes that the examiner who performed the October 1996 VA 
examination stated that "[t]he severity of the veteran's low 
back disorder appears to be mild," and the examiner who 
performed the most recent April 1998 VA examination 
characterized the veteran's disability as "very mild."  
While these medical characterizations are not controlling, 
they are nonetheless probative to the Board's assessment of 
the overall severity of the veteran's low back disorder.  
Furthermore, the most recent VA examination noted "pretty 
negative" findings, including well preserved disc spaces at 
L5-S1, L4-L5, and L3-L4, with no evidence of significant 
degenerative arthritis of the lumbosacral spine.  The Board 
thus finds that the veteran's low back disorder does not more 
closely approximate the level of severity contemplated by a 
20 percent rating under DC 5295, and determines that an 
increased rating is not warranted under this code.

The Board has therefore considered whether the veteran is 
entitled to a higher rating under the provisions of other 
related codes.  Under DC 5292, pursuant to which the severity 
of limitation of motion of the lumbar spine is evaluated, a 
10 percent rating is warranted if such limitation is slight.  
If such limitation is moderate, a 20 percent rating is 
warranted.  Finally, if it is severe, a 40 percent rating is 
warranted.  A review of the evidence reveals that the range 
of motion of the veteran's lumbar spine is indeed limited.  
Indeed, at the time of the veteran's October 1996 
examination, the veteran's lumbar spine motion was greatly 
limited.  However, as noted above, the examiner stated that 
the "veteran self-limits his motion which appears to the 
examiner to be inconsistent with his previous normal activity 
when seen walking around the area and into the exam room 
prior to the examination."  Furthermore, while the examiner 
who performed the April 1998 VA examination also found 
limited lumbar spine motion, the examiner found no 
significant pathology which would account for this 
limitation, and opined that the veteran's "disability would 
be very mild."  Furthermore, he opined that the principal 
pathology found at the time of a previous examination, i.e., 
a herniated disc at L4-L5, was not related to the veteran's 
inservice back injuries (and, in any case, was not found at 
the time of the April 1998 examination).  Therefore, the 
Board finds that the veteran's limitation of lumbar spine 
motion due to his low back disorder is no more than slight in 
severity, and thus does not meet the criteria for a rating 
higher than 10 percent.

The Board has also considered evaluating the veteran's 
disorder under DC 5293, pursuant to which the severity of 
intervertebral disc syndrome is evaluated.  Under this code, 
a 10 percent rating is warranted for mild intervertebral disc 
syndrome.  A 20 percent rating is warranted if such disorder 
is moderate, with recurring attacks.  A 40 percent rating is 
warranted if the disorder is severe, with recurring attacks 
and little intermittent relief.  Finally, a 60 percent rating 
is warranted if the disorder is pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

However, the Board again notes the minimal pathological 
findings on recent examinations, and the repeated 
characterizations of the veteran's low back disorder by VA 
examiners as "mild."  Furthermore, it is not clear that the 
veteran's herniated disc at L5-S1 is related to service, 
given the April 1998 VA examiner's statement that he could 
not find a direct relationship between the inservice back 
injuries and the veteran's current condition.  Therefore, the 
Board finds that the veteran's disorder more closely 
approximates the mild level of severity contemplated by a 10 
percent rating under DC 5293.

For the foregoing reasons, the Board finds that a 10 percent 
rating is the appropriate rating for the veteran's low back 
disorder.  The Board would point out that its denial of the 
instant claim is based solely upon the provisions of the VA's 
Schedule for Rating Disabilities.  In Floyd v. Brown, 9 
Vet.App. 88, 96 (1996), the Court held that the Board does 
not have jurisdiction to assign an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (1998) 
in the first instance.  In this appeal, however, there has 
been no assertion or showing that the disability under 
consideration has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
or necessitated frequent periods of hospitalization so as to 
render the schedular standards inadequate and to warrant 
assignment of an extra-schedular evaluation.  In the absence 
of such factors, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet.App. 337, 
338-9 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

A rating in excess of 10 percent for a low back disorder is 
denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

